Case 3:17-cv-05517-EMC Document 475-3 Filed 09/15/21 Page 1 of 11

 

Sinco Technologies Pte Ltd. v. Sinco Electronics (Dongguan) Co. Ltd., et al

APPENDIX D.3

 

PLAINTIFF’S DISC. DESIGNATIONS & DEFENDANTS’ OBJECTIONS

 

 

NDCA Case No. 3:17CV05517 EMC

 

 
A Professional Corporation

 

ROPERS

Menlo Park

MAJES KI

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:17-cv-05517-EMC Document 475-3 Filed 09/15/21 Page 2 of 11

ROPERS, MAJESKI, KOHN & BENTLEY
LAEL D. ANDARA (SBN 215416)
lael.andara@ropers.com

ROBIN PEARSON (SBN 146704)
robin. pearson@ropers.com

DANIEL E. GAITAN (SBN 326413)
daniel. gaitan@ropers.com

545 Middlefield Road, Suite 175
Menlo Park, CA 94025

Telephone: (650) 364-8200
Facsimile: (650) 780-1701

 

 

Attorneys for Plaintiff
SINCO TECHNOLOGIES PTE LTD.

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF CALIFORNIA

SINCO TECHNOLOGIES PTE LTD,
Plaintiff,

Vv.

SINCO ELECTRONICS (DONGGUAN) CO.,
LTD.; XINGLE ELECTRONICS
(DONGGUAN) CO., LTD.; XINGKE
ELECTRONICS TECHNOLOGY CoO., LTD.;
SINCOO ELECTRONICS TECHNOLOGY
CO., LTD.; MUI LIANG TJOA (an
individual); NG CHER YONG aka CY NG (an
individual); and LIEW YEW SOON aka

MARK LIEW (an individual),

Defendants.

 

 

 

 

Case No. 3:17CV5517

PLAINTIFF SINCO TECHNOLOGIES
PTE LTD'S NOTICE OF INTENT TO
USE AT TRIAL THE FOLLOWING
WRITTEN DISCOVERY RESPONSES

PRETRIAL HEARING

Date: October 5, 2021

Time: 2:30 p.m.

Place: Courtroom 5 — 17" Floor
Hon. Edward M. Chen

TRIAL DATE
November 1, 2021

Plaintiff, SINCO TECHNOLOGIES PTE LTD ("SINCO"), provide notice that pursuant

to Federal Rules of Civil Procedure 26 and (ec) and the Federal Rules of Evidence, as to written

discovery responses by Defendants as set forth in detail as follows, which Plaintiff anticipates it

may use at trial:

NOTICE WRITTEN DISCOVERY AT
TRIAL
3:17CV5517

 
A Professional Corporation

 

ROPERS

Menlo Park

MAJES KI

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:17-cv-05517-EMC Document 475-3 Filed 09/15/21 Page 3 of 11

I. XingKe Electronics (Dongguan) Co., Ltd.

A.

PLAINTIFF’S DISCOVERY RESPONSE DESIGNATIONS

Defendant XingKe Electronics (Dongguan) Co., Ltd.’s Objections and

Responses to Plaintiff’s First Set of Request for Admissions. Dated May 9, 2019.

Request and Response to Admission No. 1

Request and Response to for Admission No.
Request and Response to for Admission No.
Request and Response to for Admission No.
Request and Response to for Admission No.
Request and Response to for Admission No.
Request and Response to for Admission No.
Request and Response to for Admission No.
Request and Response to for Admission No.
Request and Response to for Admission No.
Request and Response to for Admission No.
Request and Response to for Admission No.
Request and Response to for Admission No.
Request and Response to for Admission No.
Request and Response to for Admission No.
Request and Response to for Admission No.
Request and Response to for Admission No.
Request and Response to for Admission No.
Request and Response to for Admission No.

Request and Response to for Admission No.

 

38

48.1 (12:20-17)
48.2 (12:18-28)
48.3 (13:2-12)
42

44

Defendant XingKe Electronics (Dongguan) Co., Ltd.’s Objections and

Responses to Plaintiff’s First Set of Interrogatories. Dated March 7, 2019.

Request and Response to Interrogatory No. 6

NOTICE WRITTEN DISCOVERY AT
TRIAL
3:17CV5517

 
A Professional Corporation

 

ROPERS

Menlo Park

MAJES KI

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:17-cv-05517-EMC Document 475-3 Filed 09/15/21 Page 4 of 11

I.

Request and Response to Interrogatory No. 7

Request and Response to Interrogatory No. 9

Request and Response to Interrogatory No. 10

Request and Response to Interrogatory No. 12

Request and Response to Interrogatory No. 13

Defendant XingKe Electronics (Dongguan) Co., Ltd.’s Supplemental Objections

and Responses to Plaintiff’s First Set of Interrogatories. Dated May 10, 2019.

Request and Response to Interrogatory No. 2

Request and Response to Interrogatory No. 5

Request and Response to Interrogatory No. 11

Request and Response to Interrogatory No. 12

Request and Response to Interrogatory No. 15

Request and Response to Interrogatory No. 16

Mui Liang Tjoa

A.

Defendant Mui Liang Tjoa’s Objections and Responses to Plaintiff’s First Set of

Request for Admissions. Dated November 6, 2018.

Request and Response to for Admission No.
Request and Response to for Admission No.
Request and Response to for Admission No.
Request and Response to for Admission No.
Request and Response to for Admission No.
Request and Response to for Admission No.
Request and Response to for Admission No.
Request and Response to for Admission No.
Request and Response to for Admission No.
Request and Response to for Admission No.
Request and Response to for Admission No.

Request and Response to for Admission No.

-3-

2
3

11
12
16
35
36
44

NOTICE WRITTEN DISCOVERY AT
TRIAL
3:17CV5517

 
A Professional Corporation

 

ROPERS

Menlo Park

MAJES KI

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:17-cv-05517-EMC Document 475-3 Filed 09/15/21 Page 5of11

e Request and Response to for Admission No. 48

B. Defendant Mui Liang Tjoa’s Objections and Responses to Plaintiff’s Second Set

of Request for Admissions. Dated January 21, 2018.
e Request and Response to for Admission No. 57
e Request and Response to for Admission No. 59
e Request and Response to for Admission No. 62
e Request and Response to for Admission No. 67
e Request and Response to for Admission No. 73
e Request and Response to for Admission No. 79

e Request and Response to for Admission No. 81

C. Defendant Mui Liang Tjoa’s Objections and Responses to Plaintiff’s Set One

Interrogatories. Dated December 10, 2018.

e Request and Response to Interrogatory No. 1

o RFA#8.
o RFA#9,
o RFA #33.
o RFA #36.

e Request and Response to Interrogatory No. 4

e Request and Response to Interrogatory No. 7

D. Defendant Mui Liang Tjoa’s Amended Objections and Responses to Plaintiff’s

Set One Interrogatories. Dated December 10, 2018.

e Request and Response to Interrogatory No. 1

o RFA#I.
o RFA #4,
o RFA #39.
o RFA #A4L.

NOTICE WRITTEN DISCOVERY AT

TRIAL
3:17CV5517

 
A Professional Corporation

 

 

ROPERS

Menlo Park

MAJES KI

Gat

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

e 3:17-cv-05517-EMet Ona duterrogatonies. Dated Febguary 6, 2019.

e Request and Response to Interrogatory No. 2
G. Defendant Mui Liang Tjoa’s Amended Objections and Resp
Set One Interrogatories. Dated February 6, 2019.
e Request and Response to Interrogatory No. 5
e Request and Response to Interrogatory No. 6
II. NG CHER YONG
A. Defendant Ng Cher Yong’s Objections and Responses to Ple
Request for Admissions. Dated January 21, 2019.
e Request and Response to for Admission No. 11
IV. Plaintiff Deposition Notices served on Defendants Counsel
A, Notice of Deposition of Xu Shugong And Request for Produ
Dated November 16, 2018.
B. Amended Notice of Deposition of Gao Bingyi And Request f

Documents. Dated December 4, 2018.

Dated: September 3, 2021 Respectfully submitted,

ROPERS MAJESKI PC

a,
"ste a

ff i
f

= ase oo
Byi—— Sf 7
LAEL D. ANDARAZ
DANIEL E. GAITAN
ROBIN M. PEARSON
Attorneys for Plaintiff

SINCO TECHNOLOGIES

 

NOTICE WR’
BS

DN MN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:17-cv-05517-EMC Document 475-3

DOUGLAS A. WINTHROP (SBN 183532)
Douglas. Winthrop@arnoldporter.com
JEREMY T. KAMRAS (SBN 237377)
Jeremy.Kamras@amoldporter.com
JOSEPH FARRIS (SBN 263405)
Joseph.Farris@arnoldporter.com
ARNOLD & PORTER KAYE SCHOLER LLP
Three Embarcadero Center, 10th Floor

San Francisco, CA 94111-4024

Telephone: 415.471.3100

Facsimile: 415.471.3400

Filed 09/15/21 Page 7 of 11

WHGC, P.L.C.

Jeffrey C.P. Wang (SBN 144414)
JeffreyWang@WHGCLaw.com
Michael G. York (SBN 89945)
MichaelYorkK@WHGCLaw.com
Kathleen E. Alparce (SBN 230935)
KathleenAlparce@WHGCLaw.com
Jessica A. Crabbe (SBN. 263668)
JessicaCrabbe@WHGCLaw.com
1301 Dove Street, Suite 1050
Newport Beach, CA 92660

Tel. (949) 833-8483; Fax: (866) 881-5007

Attorneys for Defendants XINGKE ELECTRONICS

(DONGGUAN) CO., LTD., formerly known as

SINCO ELECTRONICS (DONGGUAN) CO., LTD.,

LIEW YEW SOON aka, MARK LIEW, NG CHER

YONG. aka CY NG, and MUI LIANG TJOA aka ML

TJOA

UNITED STATES DISTRICT COURT

FOR THE NORTHERN DISTRICT OF CALIFORNIA

SAN FRANCISCO DIVISION

SINCO TECHNOLOGIES PTE LTD.,
Plaintiff,
vs.

SINCO ELECTRONICS (DONGGUAN) CO.,
LTD.; XINGKE ELECTRONICS
(DONGGUAN) CO., LTD.; XINGKE
ELECTRONICS TECHNOLOGY CO., LTD.;
SINCOO ELECTRONICS TECHNOLOGY CoO.,
LTD.; MUI LIANG TJOA (an individual); NG
CHER YONG aka CY NG (an individual); and
LIEW YEW SOON aka MARK LIEW (an
individual),

Defendants.

 

 

Case No. 3:17-CV-05517-EMC
Action Filed: September 22, 2017

DEFENDANTS’ OBJECTIONS TO
PLAINTIFF’S NOTICE OF INTENT TO
USE AT TRIAL CERTAIN WRITTEN
DISCOVERY RESPONSES

Date:
Time:
Place:

October 5, 2021
2:30 p.m.
Courtroom 5, 17th Floor

Judge: Honorable Edward M. Chen

Trial: November 1, 2021

 

 

 

DEFS’ OBJECTIONS TO PLAINTIFF’S DISCOVERY DESIGNATIONS

3:17-CV-05517-EMC

 
BS

DN MN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:17-cv-05517-EMC Document 475-3 Filed 09/15/21 Page 8 of 11

Defendants hereby provide their objections to Plaintiff SinCo Technologies Pte. Ltd.’s
Discovery Designations exchanged on September 3, 2021. These objections are preliminary only
and Defendants reserve their rights to assert any additional objections, and to supplement these
objections with additional facts and authority.

GENERAL OBJECTION / COUNTER-DESIGNATION

To the extent that Plaintiff has designated a discovery response without designating any
relevant supplemental or amended responses, Defendants object under the rule of completeness,
and counter-designate their supplemental or amended responses. Defendants have attempted to
specifically identify relevant instances below, but counter-designate relevant responses even if not
specifically listed.

I. Request for Admission (“RFA”) to XingKe, Set One

RFA No. 15. Objection - Irrelevant / Unduly Prejudicial. See Defs’ Motion in Limine No.
3 re: SinCoo.

RFA No. 19. Objection - Irrelevant / Unduly Prejudicial. See Defs’ Motion in Limine No.
2 re: Trademark Proceedings.

RFA No. 28. Objection - Irrelevant / Unduly Prejudicial. See Defs’ Motion in Limine No.
3 re: SinCoo.

RFA No. 38. Objection - Irrelevant / Unduly Prejudicial. See Defs’ Motion in Limine No.
3 re: SinCoo.

RFA No. 48.1. Objection - Irrelevant / Unduly Prejudicial. See Defs’ Motion in Limine
No. 2 re: Trademark Proceedings.

RFA No. 48.2. Objection - Irrelevant / Unduly Prejudicial. See Defs’ Motion in Limine
No. 2 re: Trademark Proceedings.

RFA No. 48.3. Objection - Irrelevant / Unduly Prejudicial. See Defs’ Motion in Limine
No. 2 re: Trademark Proceedings.

RFA No. 42. Objection - Irrelevant / Unduly Prejudicial. See Defs’ Motion in Limine No.

2 re: Trademark Proceedings.

1

 

 

 

DEFS’ OBJECTIONS TO PLAINTIFF’S DISCOVERY DESIGNATIONS 3:17-CV-05517-EMC

 
BS

DN MN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:17-cv-05517-EMC Document 475-3 Filed 09/15/21 Page 9 of 11

REA No. 44. Objection - Irrelevant / Unduly Prejudicial. See Defs’ Motion in Limine No.
2 re: Trademark Proceedings.
II. Interrogatories (“ROG”) to XingKe, Set One

ROG No. 6. Objection / Counter-Designation - Completeness. XingKe’s Supplemental
responses to this ROG should be included as well.

ROG No. 9. Objection Counter-Designation - Completeness. XingKe’s Supplemental
responses to this ROG should be included as well.

ROG No. 10. Objection / Counter-Designation - Completeness. XingKe’s Supplemental
responses to this ROG should be included as well.

ROG No. 12. Objection / Counter-Designation - Completeness. XingKe’s Supplemental
responses to this ROG should be included as well.

ROG No. 13. Objection - Irrelevant / Unduly Prejudicial. See Defs’ Motion in Limine
No. 3 re: SinCoo.
III. Request for Admission (“RFA”) to Tjoa, Set One

REA No. 8. Objection - reference to illegally obtained secret recording.

RFA No. 11. Objection - Irrelevant / Unduly Prejudicial. See Defs’ Motion in Limine No.
2 re: Trademark Proceedings.

RFA No. 12. Objection - Irrelevant / Unduly Prejudicial. See Defs’ Motion in Limine No.
2 re: Trademark Proceedings.
IV. Request for Admission (“RFA”) to Tjoa, Set Two

REA No. 57. Objection - Irrelevant / Unduly Prejudicial. See Defs’ Motion in Limine No.
3 re: SinCoo.

REA No. 59. Objection - Irrelevant / Unduly Prejudicial. See Defs’ Motion in Limine No.
3 re: SinCoo.

REA No. 62. Objection - Irrelevant / Unduly Prejudicial. See Defs’ Motion in Limine No.
2 re: Trademark Proceedings.

REA No. 79. Objection - Irrelevant / Unduly Prejudicial. See Defs’ Motion in Limine No.

2 re: Trademark Proceedings.

2

 

 

 

DEFS’ OBJECTIONS TO PLAINTIFF’S DISCOVERY DESIGNATIONS 3:17-CV-05517-EMC

 
BS

DN MN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:17-cv-05517-EMC Document 475-3 Filed 09/15/21 Page 10 of 11

REA No. 81. Objection - Irrelevant / Unduly Prejudicial. See Defs’ Motion in Limine No.
2 re: Trademark Proceedings.
Vv. Interrogatories (“ROG”) to Tjoa, Set One

General Objection. Plaintiff cited Amended Interrogatory Reponses from Tjoa dated 12-
10-2018 and 1-10-2018, but we were unable to locate any amended interrogatory responses of that
date. Please provide copies of any reference documents, so that we can review to verify if they do
exist. In the interim, Defendants reserve all objections.

ROG No. 1 (RFA 41). Objection - Irrelevant / Unduly Prejudicial. See Defs’ Motion in
Limine No. 3 re: SinCoo.

ROG No. 4. Objection / Counter-Designation - Completeness. Tjoa’s Supplemental

responses to this interrogatory should be included as well.

Dated: September 9, 2021. ARNOLD & PORTER KAYE SCHOLER LLP

By: /s/ Douglas A. Winthrop
DOUGLAS A. WINTHROP

 

Attorneys for Defendants

XINGKE ELECTRONICS (DONGGUAN) CO.,
LTD., formerly known as SINCO
ELECTRONICS (DONGGUAN) CO., LTD.,
LIEW YEW SOON aka, MARK LIEW, NG
CHER YONG. aka CY NG, and MUI LIANG
TJOA aka ML TJOA

3

 

 

 

DEFS’ OBJECTIONS TO PLAINTIFF’S DISCOVERY DESIGNATIONS 3:17-CV-05517-EMC

 
BS

DN MN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:17-cv-05517-EMC Document 475-3 Filed 09/15/21 Page 11 of 11

CERTIFICATE OF SERVICE

I hereby certify that all counsel of record who are deemed to have consented to electronic
service are being served a copy of the foregoing DEFENDANTS’ OBJECTIONS TO
PLAINTIFF’S NOTICE OF INTENT TO USE AT TRIAL CERTAIN WRITTEN DISCOVERY
RESPONSES on September 9, 2021.

/s/ Douglas A. Winthrop
DOUGLAS A. WINTHROP

 

4

 

 

 

DEFS’ OBJECTIONS TO PLAINTIFF’S DISCOVERY DESIGNATIONS 3:17-CV-05517-EMC

 
